DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-5, 7-10, and 12-20 of U.S. Application 17/016,571 filed on April 26, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 10, and 16 have been entered.
Claims 6 and 11 are cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 04/26/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-5, 7-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current detection circuit comprising: wherein the adjustment part includes a voltage comparison circuit configured to compare the monitor voltage with the reference voltage and output the data, a pulse generation circuit configured to generate a predetermined timing signal, and a latch circuit configured to latch the data in response to the timing signal in combination with the other limitations of the claim.

Claims 2-5 and 7-9 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current detection system comprising: wherein the adjustment part includes a voltage comparison circuit configured to compare the monitor voltage with the reference 4Application No. 17/016,571Docket No.: 0137278-0000001-057-101 Corrected Amendment dated April 26, 2022 Reply to Notice of April 26, 2022 voltage and output the data, a pulse generation circuit configured to generate a predetermined timing signal, and a latch circuit configured to latch the data in response to the timing signal in combination with the other limitations of the claim.

Claims 12-15 are also allowed as they depend on allowed claim 10.

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a method of adjusting a current detection circuit that includes a current detection part including an operational amplifier configured to amplify a difference voltage between a first voltage proportional to a load current and a second voltage proportional to a detection current that is a current reduced at a predetermined ratio with respect to the load current, the method comprising: wherein the adjusting includes comparing the monitor voltage with the reference voltage and outputting the data, generating a predetermined timing signal, and latching the data in response to the timing signal in combination with the other limitations of the claim.

Claims 17-20 are also allowed as they depend on allowed claim 16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868